Opinion

CALLAHAN, C. J.
These two appeals arise from an adoption application filed in the Probate Court by the petitioners, Anne and Malinda (hereinafter plaintiffs).1 The following facts and procedural history are undisputed. The plaintiffs, two unrelated women, have lived together for more than ten years. In re Baby Z., 45 Conn. Sup. 33, 34, 699 A.2d 1065 (1996). Together, they planned for the birth of Baby Z., who was conceived by artificial insemination and bom to Anne on May 10, 1992.2 Id. Since that time, the plaintiffs have shared parental responsibilities for Baby Z. Id.
On November 24, 1993, the plaintiffs submitted an adoption application to the Probate Court for the district of Ledyard.3 In the application, Anne, acting as Baby Z.’s sole legal parent, petitioned the Probate Court to declare Malinda the adoptive parent of Baby Z. without terminating Anne’s parental rights. Id., 34. The Probate Court concluded that the proposed adoption did not comply with any of the existing statutory provisions for adoption and denied the plaintiffs’ adoption application. In re Baby Z., Probate Court, district of Ledyard (May 12, 1994) 5.
*478Pursuant to General Statutes § 45a-186 (a),4 the plaintiffs appealed from the Probate Court’s judgment to the Superior Court.5 In their appeal, the plaintiffs claimed that the Probate Court had concluded improperly that the adoption statutes did not authorize adoptions in the plaintiffs’ circumstances, and that the Probate Court’s judgment denying their adoption application “raise [d] serious constitutional problems . . . .”6 In re Baby Z., supra, 45 Conn. Sup. 38. On appeal, the Superior Court, Austin, J., determined that the proposed adoption would be in Baby Z.’s best interest. Id., 41. The court also concluded that the plaintiffs’ application for the adoption of Baby Z. did not fall within any of the three categories of adoptions, i.e., statutory parent,7 stepparent or blood relative adoptions, permitted by General Statutes § 45a-724 (a).8 The court further concluded, *479however, that General Statutes § 45a-7649 gives the adoption review board (board) authority to waive the requirement under § 45a-724 (a) (1) that only a statutory *480parent may give a child in adoption to an adult who, like Malinda, is neither the spouse of the child’s sole legal parent nor the child’s blood relative. Id.; see also General Statutes § 45a-724 (a) (2) (stepparent adoptions); General Statutes § 45a-724 (a) (3) (blood relative adoptions). Observing that stepparent adoptions pursuant to § 45a-724 (a) (2) proceed without disturbing the parental rights of the child’s sole legal parent, the Superior Court further concluded that, upon the board’s granting of a waiver of the statutory parent requirement of § 45a-724 (a) (1), the proposed adoption could proceed without terminating Anne’s parental rights. In re Baby Z., supra, 45 Conn. Sup. 42. The Superior Court, therefore, remanded the case to the Probate Court with direction to submit an application to the board for a waiver of the statutory parent requirement of § 45a-724 (a) (1), and thereafter to grant the proposed adoption upon receipt of a waiver. Id., 51-52. Noting that the plaintiffs’ adoption application was not being denied, the court concluded that it was not necessary *481to address the plaintiffs’ constitutional claims at that time. Id., 53.10
The Probate Court thereafter submitted a waiver application to the board pursuant to § 45a-764 (b). See In re Baby Z., Superior Court, judicial district of New London at Norwich, Docket No. CV960110941S (September 17, 1997) 10. After a properly noticed hearing, however, the board concluded that it did not have the jurisdiction to consider or the authority to grant the Probate Court’s application for waiver of the statutory parent requirement. Id., 10-11. The board consequently denied the court’s waiver application. Id.
The plaintiffs subsequently brought two appeals to the Superior Court from the decision of the board: a probate appeal to the Superior Court for the judicial district of New London at Norwich pursuant to § 45a-186 (a); and an administrative appeal to the same court pursuant to General Statutes § 4-183 (a).11 11 The Superior Court, Handy, J., sitting as a court of probate, dismissed the plaintiffs’ probate appeal on the grounds that the board’s decision did not constitute an order or decree of a court of probate as required by § 45a-186 (a), and consequently was not reviewable as such.
In their administrative appeal from the decision of the board pursuant to § 4-183 (a), the plaintiffs claimed, inter alia, that in denying the waiver application, the board had exceeded its authority and also had deprived *482them, and Baby Z., of certain constitutional rights.12 In re Baby Z., supra, Docket No. CV96 0110941S, 7-8. The Superior Court, Handy, J., concluded that the plaintiffs had failed to brief their constitutional claims, and that, consequently, those claims had been abandoned. Id., 8 n.4. The Superior Court further concluded, however, that the board had jurisdiction to waive the requirement that Baby Z. be placed for adoption by the commissioner of children and families (commissioner) or a child-placing agency, and impliedly concluded that the statutory parent requirement also could be waived. Id., 20. Consequently, the court remanded the case to the board with direction to the board to reconsider the waiver application. Id., 20-21.
Three appeals ensued: (1) the plaintiffs appealed to the Appellate Court from the judgment of the Superior Court dismissing their probate appeal, (2) the board appealed to the Appellate Court from the judgment of the Superior Court sustaining the plaintiffs’ administrative appeal-, and (3) the plaintiffs cross appealed from the latter judgment, challenging the court’s determination that they had abandoned their constitutional claims. Acting sua sponte, the Appellate Court ordered that the probate and administrative appeals be heard together. We subsequently transferred both of those appeals to this court pursuant to Practice Book § 4023, now § 65-1, and General Statutes § 51-199 (c).
Thereafter, the board moved for the dismissal of the plaintiffs’ cross appeal from the judgment of the Superior Court on the ground that the plaintiffs were not *483aggrieved by that decision. See General Statutes § 4-183 (a). The plaintiffs then moved for permission to file a late preliminary statement of issues in order to raise their constitutional claims as alternate grounds for affirmance of the judgment of the Superior Court. See Practice Book § 4013 (a) (1), now § 63-4 (a) (1). We granted both motions.
I
THE PROBATE APPEAL
The plaintiffs appeal from the judgment of the Superior Court dismissing their probate appeal from the decision of the board, purportedly pursuant to § 45a-186 (a). Specifically, the plaintiffs maintain that the Superior Court improperly concluded that: (1) the board’s order denying the waiver application submitted to the board by the Probate Court is not an “order, denial or decree of a court of probate” as required by § 45a-186 (a); and (2) the board is an “agency” within the meaning of General Statutes § 4-166 (1)13 of the Uniform Administrative Procedure Act (UAPA) and that a party aggrieved by a final decision of the board may appeal to the Superior Court from that decision pursuant to § 4-183 (a). We disagree with both of these claims.
A
The plaintiffs first maintain that the Superior Court improperly concluded that a decision of the board does *484not constitute an “order, denial or decree of a court of probate” appealable pursuant to § 45a-186 (a). The powers and responsibilities of the board are governed in relevant part by General Statutes §§ 45a-76314 and 45a-764. Section 45a-763 provides in relevant part: “(a) An Adoption Review Board is established, to consist of the commissioner of children and families or his designee, the [P]robate [C]ourt administrator or his designee, and an officer of a child-placing agency which is located in the state and licensed by the commissioner of children and families, who shall be appointed by the governor to serve for a term of four years from the date of his appointment. . . . (d) The members of the board shall receive no compensation for their services as such.” Section 45a-764 provides in relevant part: “(a) Notwithstanding the provisions of section 45a-727,15 the *485Adoption Review Board may, upon application, notice and hearing as hereinafter provided, for cause shown that it is in the best interests of the minor child, waive the requirement that the minor child be placed by the commissioner of children and families or a child-placing agency, (b) Any judge of probate who has had presented to him an application for adoption which may not proceed because the child has not been so placed may apply in writing to the Adoption Review Board for a waiver of such requirement, (c) Upon receipt of the application, the chairman . . . shall set a time and place for a hearing and cause notice to be sent ... to the judge of probate and to all parties entitled to notice in the adoption proceeding. . . . (e) . . . After hearing the evidence the board may deny the application or approve the application . . . .” (Emphasis added.)
Like the board, courts of probate are statutorily created. See, e.g., General Statutes § 45a-18.16 The similarity, however, ends there. Unlike the members of the board, Probate Court judges are not only elected; General Statutes § 45a-18; but also compensated for their services. General Statutes § 45a-92.17 Clearly, the board is a different, genre from a court of probate. Moreover, “[o]ur courts of probate have a limited jurisdiction and can exercise only such powers as are conferred on them by statute. . . . They have jurisdiction only when the facts exist on which the legislature has conditioned *486the exercise of their power.” (Internal quotation marks omitted.) Castro v. Viera, 207 Conn. 420, 428, 541 A.2d 1216 (1988); Killen v. Klebanoff, 140 Conn. 11, 115, 98 A.2d 520 (1953); Palmer v. Reeves, 120 Conn. 405, 408-409, 182 A. 138 (1935). “ ‘[A] court which exercises a limited and statutory jurisdiction is without jurisdiction to act unless it does so under the precise circumstances and in the manner particularly prescribed by the enabling legislation.’ ” Marcus’ Appeal from Probate, 199 Conn. 524, 528-29, 509 A.2d 1 (1986); Heiser v. Morgan Guaranty Trust Co., 150 Conn. 563, 565,192 A.2d 44 (1963). General Statutes §§ 45a-725, 45a-726a, 45a-727,45a-730, 45a-732, 45a-733, 45a-736 and 45a-73718 *487address the powers and responsibilities of a court of probate with respect to the adoption of a minor child. *488None of those statutes either authorizes a court of probate to waive the requirement of § 45a-727 (a) (3) that *489a child sought to be adopted be placed for adoption by the commissioner or a child-placing agency, or provides for Probate Court review of a decision of the board. Also, § 45a-727 (a) (3) explicitly refers to § 45a-764, the statute authorizing the board to grant such waivers. *490Moreover, in cases in which a waiver is granted by the board, § 45a-764 (f) directs the court of probate to include “in the decree [granting the adoption] a finding that the placement requirements of § 45a-727 have been waived by the Adoption Review Board.” (Emphasis added.) We conclude, therefore, that the Probate Court does not have jurisdiction to waive the requirement of § 45a-727 (a) that a child sought to be adopted be placed for adoption by the commissioner or a child-placing agency. That decision is left to the board. Thus, the board’s denial of the waiver application submitted to it by the Probate Court in connection with the plaintiffs’ adoption application does not constitute an “order, denial or decree of a court of probate” as required for an appeal to the Superior Court pursuant to § 45a-186 (a). Consequently, the board’s decision was not cognizable in a probate appeal.
B
The plaintiffs also maintain that the Superior Court improperly determined that the board is an “agency” within the meaning of § 4-166 (1) of the UAPA and that an appeal from a final decision of the board may be *491taken, if at all, to the Superior Court pursuant to § 4-183 (a) of the UAPA, rather than pursuant to § 45a-186 (a).19 Section 4-166 (1) provides in relevant part: “ ‘Agency’ means each state board . . . authorized by law ... to determine contested cases . . . .” Section 4-166 (2) provides in relevant part: “ ‘Contested case’ means a proceeding ... in which the legal rights, duties or privileges of a party are required by statute to be determined by an agency after an opportunity for hearing or in which a hearing is in fact held . . . .”
“Three criteria are considered in determining contested case status: (1) whether a legal right, duty or privilege is at issue, (2) [that] is statutorily required to be determined by [an] agency, (3) through an opportunity for a hearing . . . . Summit Hydropower Partnership v. Commissioner of Environmental Protection, 226 Conn. 792, 800-801, 629 A.2d 367 (1993); Herman v. Division of Special Revenue, 193 Conn. 379, 382, 477 A.2d 119 (1984).” (Internal quotation marks omitted.) Board of Education v. State Board of Education, 243 Conn. 772, 780, 709 A.2d 510 (1998). Section 45a-764 (a) authorizes the board “upon application, notice and hearing . . . [to] waive the requirement that the minor child be placed by the commissioner of children and families or a child-placing agency.” (Emphasis added.) Section 45a-764 (c) requires that “the chairman of the board . . . set a time and place for a hearing and cause notice to be sent by registered or certified mail to the judge of probate and to all parties entitled lo notice in the adoption proceeding.” (Emphasis added.) Section 45a-764 (e) further provides: “Any party to the adoption *492proceedings shall have the right to present such evidence as is deemed necessary and relevant to the board. . . .”20 (Emphasis added.) We conclude, therefore, that aproceeding of the board constitutes a “contested case” within the meaning of § 4-166 (2) and that the board is an “agency” within the meaning of § 4-166 (1).
General Statutes § 4-185 (a) provides in relevant part: “This chapter [the UAPA] applies to all agency proceedings commenced on or after July 1, 1989. ...” Consequently, because the board is an agency within the meaning of § 4-166 (1), a party aggrieved by a final decision of the board may appeal from such decision to the Superior Court pursuant to § 4-183 (a). Accordingly, we affirm the judgment of the Superior Court dismissing the plaintiffs’ probate appeal from the decision of the board.
II
THE ADMINISTRATIVE APPEAL
We turn, therefore, to the board’s appeal from the Superior Court’s judgment sustaining the plaintiffs’ administrative appeal and reversing the board’s determination that the board lacked jurisdiction over the waiver application that the Probate Court submitted in connection with the plaintiffs’ adoption application. The board contends that the Superior Court improperly concluded that § 45a-764 grants the board authority to consider waiver applications that are not supported by an underlying statutory parent adoption agreement pursuant to § 45a-724 (a) (1). The plaintiffs, however, recharacterizing the waiver application submitted to the board by the Probate Court as an application for waiver of the placement requirement of § 45a-727 (a), rather than as an application for waiver of the statutory *493parent requirement of § 45a-724 (a) (1), argue that: (1) § 45a-764 gives the board the jurisdiction to waive the placement requirement of § 45a-727 (a) (3) even if the underlying adoption application is not a statutory parent adoption application pursuant to § 45a-724 (a) (1); (2) § 45a-764 requires that the board waive the placement requirement even without an underlying statutory parent adoption agreement, if such waiver would be in the best interests of the child and not contrary to public policy; and (3) upon receipt of the board’s waiver of the placement requirement, the Probate Court will have authority, without a statutory parent having been appointed for Baby Z. at that point, to issue a single order that simultaneously terminates Anne’s parental rights, appoints a statutory parent for Baby Z. and declares Anne and Malinda to be Baby Z.’s legal parents. We agree with the board.
As a threshold matter, we determine the applicable standard of review. “Ordinarily, this court affords deference to the construction of a statute applied by the administrative agency empowered by law to carry out the statute’s purposes. . . . [A]n agency’s factual and discretionary determinations are to be accorded considerable weight by the courts.” (Internal quotation marks omitted.) Connecticut Assn. of Not-for-Profit Providers for the Aging v. Dept. of Social Services, 244 Conn. 378, 389, 709 A.2d 1116 (1998); Connecticut Light & Power Co. v. Texas-Ohio Power, Inc., 243 Conn. 635, 642, 708 A.2d 202 (1998); Dept. of Administrative Services v. Employees’ Review Board, 226 Conn. 670, 678, 628 A.2d 957 (1993). “Cases that present pure questions of law, however, invoke a broader standard of review than is ordinarily involved in deciding whether, in light of the evidence, the agency has acted unreasonably, arbitrarily, illegally or in abuse of its discretion.” (Internal quotation marks omitted.) Connecticut Assn. of Not-for-Profit Providers for the Aging v. Dept. of Social *494Services, supra, 389; Connecticut Light & Power Co. v. Texas-Ohio Power, Inc., supra, 642; Dept. of Administrative Services v. Employees’ Review Board, supra, 678. “Furthermore, when a state agency’s determination of a question of law has not previously been subject to judicial scrutiny . . . the agency is not entitled to special deference.” (Internal quotation marks omitted.) Connecticut Assn. of Not-for-Profit Providers for the Aging v. Dept. of Social Services, supra, 389; Connecticut Light & Power Co. v. Texas-Ohio Power, Inc., supra, 642; Dept. of Administrative Services v. Employees’ Review Board, supra, 678-79. The board’s determination that § 45a-764 does not provide it jurisdiction over waiver applications that are not supported by an underlying statutory parent adoption agreement has not been subject previously to judicial review, and is a pure question of law involving the interpretation of the relevant statutory provisions. Consequently, we afford the conclusion of the board no special deference.
A
“The adoption of a minor child, and the giving of it in adoption to persons other than its natural parents, is a procedure, and creates a status, unknown to the common law. Being of purely statutory origin, a legal adoption results if the statutory' procedure is followed, but fails if any essential requirement of the statute is not complied with.” Goshkarian’s Appeal, 110 Conn. 463, 465,148 A. 379 (1930). This is because “[o]ur adoption statutes embody significant substantive and procedural requirements that the legislature has mandated must be met before one may become an adoptive parent. . . . These requirements rest on important public policies for the protection of all concerned — the child, the biological parents and the adoptive parents.” (Citation omitted.) Doe v. Doe, 244 Conn. 403, 453, 710 A.2d 1297 (1998). An overview of the statutory scheme that *495governs adoptions in Connecticut, therefore, is necessary to a resolution of the board’s claim that it lacked jurisdiction over the waiver application submitted to the board by the Probate Court in connection with the plaintiffs’ adoption application.
Section 45a-724 provides in relevant part: “Who may give child in adoption, (a) The following persons may give a child in adoption: (1) A statutory parent appointed under the provisions of section 17a-112, section 45a-717 or section 45a-718 may, by written agreement, subject to the approval of the court of probate as provided in section 45a-727, give in adoption to any adult person any minor child of whom he is the statutory parent .... (2) Subject to the approval of the court of probate as provided in section 45a-727, any parent of a minor child may agree in writing with his or her spouse that the spouse shall adopt or join in the adoption of the child; if that parent is (A) the surviving parent if the other parent has died; (B) the mother of a child bom out of wedlock, provided that if there is a putative father who has been notified under the provisions of section 45a-716, the rights of the putative father have been terminated; (C) a former single person who adopted a child and thereafter married; or (D) the sole guardian of the person of the child, if the other parent’s parental rights have been terminated or the other parent has been removed as guardian of the person before October 1, 1973. (3) Subject to the approval of the court of probate as provided in section 45a-727, the guardian or guardians of the person of any minor child who is free for adoption in accordance with section 45a-725 may agree in writing with a blood relative [of the child] . . . that the blood relative shall adopt the child. ...”
Section 45a-727 (a) provides in relevant part: “(1) Each adoption matter shall be instituted by filing an application in a court of probate, together with the *496written agreement of adoption .... (3) An application for the adoption of a minor child not related to the adopting parents shall not be accepted by the court of probate unless the child sought to be adopted has been placed for adoption by the commissioner of children and families or a child-placing agency, except as provided by section 45a-764, and the placement for adoption has been approved by the commissioner or a child-placing agency. . . .” (Emphasis added.)
Section 45a-764 (a) authorizes the board, “upon application, notice and hearing . . . [to] waive the requirement that the minor child be placed by the commissioner of children and families or a child-placing agency.” (Emphasis added.) Section 45a-764 (b) provides that Probate Court judges who are presented “an application for adoption which may not proceed because the child has not been so placed” may apply in writing to the board for waiver of such requirement. Section 45a-764 (g) provides: “No such waiver may be granted if the board determines that the adoption proceeding would violate the public policy of the state against the obtaining of children by illegal means for adoption purposes.”
To summarize, four provisions of the adoption statutes are relevant to this appeal. First, § 45a-724 (a) explicitly authorizes only three types of adoption agreements: (1) agreements by which a statutory parent agrees to have a minor child adopted by an adult; (2) agreements by which a child’s sole legal parent seeks to have the child adopted by that parent’s spouse; and (3) agreements by which a guardian of the person of a minor child seeks to have a child free for adoption adopted by a blood relative of the child. Second, § 45a-727 (a) (1) requires that an adoption proceeding be instituted by filing an adoption application “together with the written agreement of adoption,” and that the written agreement then be approved by the Probate *497Court. Third, § 45a-727 (a) (3) provides that, except as provided in § 45a-764, the Probate Court may not accept an adoption application that seeks to have a child adopted by persons not related to the child unless the child has been placed for adoption with the prospective adoptive parent or parents either by the commissioner or by a child-placing agency, and such placement has been approved by the commissioner or by a child-placing agency. Finally, if the Probate Court lacks authority to accept an adoption application because the placement requirement of § 45a-727 (a) (3) has not been satisfied, § 45a-764 (b) provides that the Probate Court may submit an application to the board for waiver of that placement requirement, and § 45a-764 (a) authorizes the board to grant a waiver upon determining that the waiver of the placement requirement would be in the best interests of the child and not contrary to public policy. Section 45a-764 makes no mention of a waiver of the statutory parent or statutory parent agreement requirement.
B
Mindful of the relevant statutory provisions, we turn to the board’s claim that § 45a-764 only provides the board with authority to waive the placement requirement of § 45a-727 (a) (3) with respect to adoption applications that are accompanied by a statutory parent adoption agreement pursuant to § 45a-724 (a) (1). The board’s subject matter jurisdiction is circumscribed by the board’s enabling legislation. “Administrative agencies [such as the board] are tribunals of limited jurisdiction and their jurisdiction is dependent entirely upon the validity of the statutes vesting them with power and they cannot confer jurisdiction upon themselves.” (Internal quotation marks omitted.) Hunnihan v. Mattatuck Mfg. Co., 243 Conn. 438, 443-44, 705 A.2d 1012 (1997); Castro v. Viera, supra, 207 Conn. 428. Resolution of the jurisdictional issue presented in this appeal is, *498therefore, a matter of statutory interpretation. In interpreting statutes, we are guided by well established tenets of statutory construction. “[0]ur fundamental objective is to ascertain and give effect to the apparent intent of the legislature. ... In seeking to discern that intent, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter.” Poulos v. Pfizer, Inc., 244 Conn. 598, 605, 711 A.2d 688 (1998); Connecticut National Bank v. Giacomi, 242 Conn. 17, 32, 699 A.2d 101 (1997). Moreover, although General Statutes § 45a-70621 provides that certain adoption statutes, particularly §§ 45a-724 and 45a-727, “shall be liberally construed in the best interests of any child for whom a petition has been filed under said sections,” the best interests of a child cannot transcend statutorily defined jurisdictional boundaries. See Doe v. Doe, 244 Conn. 403, 423, 710 A.2d 1297 (1998) (court lacks jurisdiction to consider best interests of child under General Statutes § 46b-59 unless statutory requirements have been satisfied); Castagno v. Wholean, 239 Conn. 336, 339, 684 A.2d 1181 (1996) (same); see also Kinney v. State, 213 Conn. 54, 59, 566 A.2d 670 (1989); Castro v. Viera, supra, 435.
1
As with any issue of statutory interpretation, our initial guide is the language of the operative statutory provisions. Federal Deposit Ins. Corp. v. Peabody, N.E., Inc., 239 Conn. 93, 102, 680 A.2d 1321 (1996); Herbert S. Newman & Partners, P.C. v. CFC Construction Ltd. *499Partnership, 236 Conn. 750, 756, 674 A.2d 1313 (1996). Section 45a-724 (a) provides that “[t]he following persons may give a child in adoption: (1) A statutory parent . . . may, by written agreement . . . give in adoption to any adult person any minor child .... (2) ... [A]ny parent of a minor child may agree in writing with his or her spouse that the spouse shall adopt . . . the child . . . . (3) . . . [T]he guardian or guardians of the person of any minor child who is free for adoption . . . may agree in writing . . . that [a] blood relative shall adopt the child. . . .” (Emphasis added.) Thus, the legislature has provided explicitly for only three types of adoption agreements under § 45a-724 (a). “Unless there is evidence to the contrary, statutory itemization indicates that the legislature intended the list to be exclusive.” (Internal quotation marks omitted.) State v. Breton, 235 Conn. 206, 251, 663 A.2d 1026 (1995); Westport Taxi Service, Inc. v. Westport Transit District, 235 Conn. 1, 40, 664 A.2d 719 (1995); Bridgeport Hospitals. Commission on Human Rights & Opportunities, 232 Conn. 91, 101, 653 A.2d 782 (1995); White Oak Corp. v. Dept. of Transportation, 217 Conn. 281, 301, 585 A.2d 1199 (1991); see also State v. Kish, 186 Conn. 757, 766, 443 A.2d 1274 (1982) (statutory itemization indicates legislative intent to exclude unenumerated items). Consequently, the language of § 45a-724 (a) clearly indicates that the legislature intended that all adoption agreements conform to the statute’s requirements.
Moreover, § 45a-727 (a) (1) provides that “[e]ach adoption matter shall be instituted by filing an application in a court of probate, together with the written agreement of adoption . . . .” (Emphasis added.) The requirement that an adoption application be accompanied by “the” written agreement of adoption, rather than by “a” written agreement of adoption, strongly *500suggests that the legislature intended that adoption proceedings be instituted by filing, not only an adoption application, but also the written adoption agreement mandated by § 45a-724 (a).
Furthermore, § 45a-727 (a) (3) provides that “[a]n application for the adoption of a minor child not related to the adopting parents shall not be accepted by the court of probate unless the child . . . has been placed ... by the commissioner of children and families or a child-placing agency, except as provided by section 45a-764, and the placement . . . has been approved by the commissioner or a child-placing agency. . . .” (Emphasis added.) Thus, both § 45a-727 (a) (1) and (3) employ the term “application.” “[T]he legislature is presumed to exercise its statutory authority . . . with the intention of creating one consistent body of law. ... An identical term used in [statutory provisions] pertaining to the same subject matter should not be read to have differing meanings unless there is some indication from the legislature that it intended such a result.” (Citations omitted; internal quotation marks omitted.) Board of Public Utilities Commissioners v. Yankee Gas Services Co., 236 Conn. 287, 295, 672 A.2d 953 (1996). The language of §§ 45a-724 (a) and 45a-727 (a) (1) indicates that the term “application” in § 45a-727 (a) (1) was intended to refer to adoption applications that are accompanied by the adoption agreements required by § 45a-724 (a). That suggests, therefore, that the legislature intended that the placement requirement of § 45a-727 (a) (3) apply only to adoption “applications” that are supported by a written adoption agreement pursuant to § 45a-724 (a) that seeks to have a child adopted by a person or persons who are not related to the child.
Finally, § 45a-764 (a) provides that “[n]otwithstanding the provisions of section 45a-727, the Adoption Review Board may . . . waive the requirement that the *501minor child be placed by the commissioner of children and families or a child-placing agency.” (Emphasis added.) Also, § 45a-764 (f) specifically provides that if the placement requirement is waived, “there shall be included in the [Probate Court’s] decree [granting the adoption] a finding that the placement requirements of section 45a-727 have been waived by the Adoption Review Board.” (Emphasis added.) The cross-references between §§ 45a-727 and 45a-764 and the explicit reference in § 45a-764 (f) to waiver of the placement requirements of § 45a-727 indicate that the legislature intended that § 45a-764 (a) give the board authority to waive only the placement requirement established in § 45a-727 (a) (3). Moreover, § 45a-764 (b) provides: “Any judge of probate who has had presented to him an application for adoption which may not proceed because the child has not been so placed may apply in writing to the Adoption Review Board for a waiver of such requirement(emphasis added); further suggesting that the legislature intended that the board’s authority extend only to cases in which the Probate Court cannot grant the adoption application because the placement requirement of § 45a-727 (a) (3) has not been satisfied, and that the board’s authority was not intended to extend to every case in which a child has been placed for adoption by someone other than the commissioner or a child-placing agency.
To summarize, we conclude that the language of the relevant adoption statutes clearly manifests the legislature’s intention that: (1) an adoption application be supported by either a statutory parent adoption agreement, a stepparent adoption agreement or a blood relative adoption agreement pursuant to § 45a-724 (a); (2) adoption applications that are accompanied by an adoption agreement pursuant to § 45a-724 (a) seeking to have a child adopted by persons unrelated to the child not be accepted by the Probate Court unless the *502placement requirement of § 45a-727 (a) (3) has been satisfied or waived; (3) § 45a-764 give the board authority to waive the placement requirement of § 45a-727 (a), but not the statutory parent requirement of § 45a-724 (a); and (4) the jurisdiction of the board to waive the placement requirement be limited to cases in which the placement requirement is the reason that the Probate Court cannot proceed with the adoption application.
2
We turn now to the next step in our analysis of the operative statutory provisions — specifically, the history of §§ 45a-727 (a) (1), 45a-724 (a) and 45a-727 (a) (3), the relevant adoption statutes that predate the establishment of the board in 1975. Connecticut’s first adoption law was enacted in 1864.22 From that time forward, the adoption statutes consistently have authorized certain written adoption agreements and consistently have provided for Probate Court approval of such written agreements.23 We previously have concluded that the requirement that a written adoption agreement be submitted to a court of probate for approval limits the jurisdiction of the Probate Court to adoption applications that are supported by a statutorily authorized adoption agreement. Kllen v. Klebanoff, supra, 140 Conn. 115-16 (“The fundamental basis of the [adoption] proceeding is the [written adoption] agreement. If the purported agreement is void, there is nothing which *503the Probate Court can approve. . . . ‘[C]onsent lies at the foundation of statutes of adoption and when it is required to be given and submitted the [Probate] Court cannot take jurisdiction of the subject matter without it] ” [Emphasis added.]); see also Johnson v. Terry, 34 Conn. 259, 263 (1867) (adoption law “enables a parent under certain circumstances to [give a child in adoption], and impliedly restrains him under all others”). Thus, the requirement of § 45a-727 (a) (1) that “[e]ach adoption matter shall be instituted by filing an application in a court of probate, together with the written agreement of adoption7; (emphasis added); limits the subject matter jurisdiction of the Probate Court to adoption applications that are supported by a statutorily authorized adoption agreement.
The legislative history of § 45a-724 (a), which authorizes statutory parent, stepparent and blood relative adoption agreements, illuminates the legislature’s intent regarding adoption agreements. In 1971, Governor Thomas Meskill appointed a task force to identify problems in Connecticut’s adoption laws and to develop recommendations for solving those problems. 16 H.R. Proc., Pt. 7, 1973 Sess., p. 3544, remarks of Representative Ronald Bard. In its 1972 final report, the task force recommended that “three separate stages for an adoption proceeding” be created. (Emphasis added.) Report of the Governor’s Task Force to Study the Adoption Laws, January, 1972, p. 1. Those stages were: (1) termination of parental rights; (2) appointment of a statutory parent; and (3) adoption. Id., pp. 1-3. The task force further recommended that a statutory parent “be the only person who can give [a] child in adoption (except in step parent adoptions).” (Emphasis added.) Id., p. 2.
The legislature responded to the task force’s report by enacting Public Acts 1973, No. 73-156 (P.A. 73-156).24
*50416 S. Proc., Pt. 3, 1973 Sess., p. 1433, remarks of Senator George Guidera; Conn. Joint Standing Committee Hearings, Judiciary, 1974 Sess., p. 194, remarks of Judge Glenn Knierim, Probate Court administrator for the state of Connecticut. Public Act 73-156, § 10, provides in relevant part: “The following persons may give a child in adoption: (a) A statutory parent25 . . . may, by written agreement, subject to the approval of the court of probate . . . give in adoption to any adult person any minor child of whom he is the statutory parent . . . . (b) When one of the . . . parents of a minor child has died and the surviving parent has remarried ... or when one . . . parent has been removed as guardian of the person of a minor child and the other . . . parent is the sole guardian of the person of the minor child and has married a person other than the parent who has been so removed, such . . . parent may agree, in writing, subject to the approval of the [P]robate [C]ourt . . . with the person with whom such remarriage or marriage is contracted that such person shall adopt or join in the adoption of [the minor] child . . . .” (Emphasis added.) During the discussion, on the floor of the House of Representatives, of Senate Bill No. 2287, which ultimately was enacted as P.A. 73-156, Representative James F. Bingham remarked: “The bill clarifies the jurisdiction of the [P]robate [C]ourt . . . [it] clearly defines those persons who may give the child in adoption . . . .” 16 H.R. Proc., supra, p. 3547. We conclude, therefore, that the legislature intended that the exception set forth in P.A. 73-156, § 10 (b), for stepparent adoption agreements be the only exception to tine jurisdictional requirement under *505P.A. 73-156, § 10 (a), that a statutory parent, by written agreement, give a child in adoption.
Moreover, in keeping with the task force’s recommendation that statutory parent adoption proceedings consist of three distinct stages; see Report of the Governor’s Task Force to Study the Adoption Laws, January, 1972, p. 1; during that same discussion, Bard remarked that “the [bill] provides three separate stages for adoption proceedings, stage 1 . . . parental rights [would be] terminated. . . . The next stage would be the employment of a statutory parent .... The third stage would be the adoption.” (Emphasis added.) 16 H.R. Proc., supra, pp. 3545-46. We further conclude, therefore, that the legislature intended that appointment of a statutory parent take place prior to the institution of an adoption proceeding and not as part of the actual adoption proceeding itself.
“As with all new legislation . . . especially legislation as [far] reaching as P.A. 73-156 there developed many technical difficulties and oversights.” Conn. Joint Standing Committee Hearings, Judiciary, 1974 Sess., p. 194, remarks of Judge Knierim. Consequently, in the following year, by enacting Public Acts 1974, No. 74-164 (P.A. 74-164), § 9, the legislature amended the jurisdictional requirement that an adoption proceeding be instituted by an application supported by a statutory parent or stepparent adoption agreement. Section 9 of the 1974 Public Act provided in relevant part: “The following persons may give a child in adoption: (a) A statutory parent . . . may, by written agreement, subject to the approval of the court of probate . . . give in adoption to any adult person any minor child of whom he is the statutory parent . . . . (b) Subject to the approval of the court of probate . . . any parent of a minor child who is (1) the surviving parent when the other parent has died ... or, (4) the sole guardian of the person of said child, the other parent’s parental *506rights having been terminated . . . may agree in writing, with the person to whom they are married that such person shall adopt or join in the adoption of such child, (c) Subject to the approval of the court of probate . . . the guardian ... of the person of any minor child who is free for adoption . . . may agree in writing with a blood relative . . . that such blood relative shall adopt such child. . . .”26 (Emphasis added.) During the committee hearing on House Bill No. 5735, which ultimately was enacted as P.A. 74-164, Judge Knierim remarked that the bill “retains the three major steps in the adoption process ... (1) termination of parental rights; (2) appointment of statutory parent; and (3) the adoption proceeding. ... As did P.A. 73-156 [the bill] carefully limits those persons who may apply for adoption. A statutory parent . . . may apply. In addition, the stepparent may apply in carefully defined situations. A significant change, however, is the proposal that we allow a blood relative to apply for adoption without using a statutory parent." (Emphasis added.) Com. Joint Standing Committee Hearings, Judiciary, 1974 Sess., pp. 194-95. We conclude, therefore, that the legislative history of P.A. 74-164 manifests the legislature’s intention that the exceptions for stepparent adoption agreements and blood relative adoption agreements be the only two exceptions to the requirement that a statutory parent, by written agreement, give a child in adoption. We also conclude that the legislative history of P.A. 74-164 manifests the legislature’s intention that appointment of a statutory parent be a condition precedent to Probate Court jurisdiction over a statutory parent adoption application.
The legislative history of the placement requirement of § 45a-727 (a) (3) provides further evidence of the *507legislature’s intent regarding the jurisdiction of the Probate Court. The requirement that a child be placed for adoption by the commissioner or a child-placing agency first was enacted in 1957. Public Acts 1957, No. 203 (P.A. 203), § 1, provides in relevant part: “Except in the case of (1) a child sought to be adopted by a stepparent, sister, brother, aunt, uncle or grandparent or (2) a child received by the proposed adopting parent from an agency outside this state with the written consent of the welfare commissioner, no application shall be accepted by the [P]róbate [CJourt unless the child sought to be adopted has been placed for adaption by said commissioner after being committed to him or by an agency licensed by said commissioner . . . .” (Emphasis added.) During the discussion on the Senate floor of House Bill No. 383, which ultimately was enacted as P.A. 203, Senator Florence D. Finney explained the need for the placement requirement: “[V]ery often the [Pjrobate [C]ourt does not enter the picture until after the child has become a part of the family. In [those] circumstances, it is very difficult for a probate judge to deny the adoption even though there might be doubts as to its being in the best interests of the child . . . .” (Emphasis added.) 7 S. Proc., Pt. 3, 1957 Sess., p. 1641. In the committee hearing on House Bill No. 383, attorney Joseph Cooney similarly remarked: “The probate judges will tell you that they are practically forced to approve adoptions because of the situation that has intervened since the [unauthorized] placement in cases where they would not originally have approved the placement.” (Emphasis added.) Conn. Joint Standing Committee Hearings, Public Welfare and Humane Institutions, 1957 Sess., p. 198. “[I]t is now well settled that testimony before legislative committees may be considered in determining the particular problem or issue that the legislature sought to address by the legislation. . . . This is because legislation is a purposive act . . . and, therefore, identifying *508the particular problem that the legislature sought to resolve helps to identify the purpose or purposes for which the legislature used the language in question.” (Internal quotation marks omitted.) Ferrigno v. Cromwell Development Associates, 244 Conn. 189, 197, 708 A.2d 1371 (1998); United Illuminating Co. v. New Haven, 240 Conn. 422, 450, 692 A.2d 742 (1997). Both Cooney’s remarks and those of Senator Finney indicate that the placement requirement was intended to prevent situations in which the Probate Court judge felt compelled, despite some reservations, to approve an adoption because the child already had been assimilated into the proposed adoptive home. Those remarks, therefore, clearly indicate that the placement requirement was intended to apply in cases in which the Probate Court already had authority to approve the adoption and that it was not intended to serve as an alternate basis for Probate Court jurisdiction over an adoption application.
Public Act 73-156, § 12, subsequently amended the placement requirement to provide: “Except in the case of (1) a child sought to be adopted by a stepparent or blood relative ... or (2) a child received by the proposed adopting parent from an agency outside this state with the written consent of the welfare commissioner, no application shall be accepted by the [Pjrobate [C]ourt unless the child sought to be adopted has been placed for adoption by said commissioner after being committed to [the commissioner] or after [the commissioner] has been made statutory parent of such child or by an agency licensed by said commissioner . . . .” (Emphasis added.) Thus, P.A. 73-156, § 12, referred to the appointment of a statutory parent as a predicate to placement for adoption by the commissioner, clearly indicating that the legislature did not intend the phrase “placed for adoption” to mean “given in adoption by a statutory parent” and that, therefore, the requirement that a child be placed for adoption by *509the commissioner or a child-placing agency is distinct from the requirement that a statutory parent, i.e., the commissioner or a child-placing agency, give the child in adoption by written agreement.
The legislative history of P.A. 74-164 is further instructive of the legislature’s intent regarding the placement requirement. Section 10 of P.A. 74-164 amended the requirement to provide: “No application for the adoption of a minor child not related to the adopting parents shall be accepted by the court of probate unless the child sought to be adopted has been placed for adoption by the welfare commissioner or a child-placing agency, and such placement for adoption has been approved by the welfare commissioner or a child-placing agency. . . .”27 During the judiciary committee hearing on House Bill No. 5735, which ultimately was enacted as P.A. 74-164, Judge Knierim stated: “As far as stepparent adoptions are concerned, this proposal makes them very simple, no outside agency will be involved”; Conn. Joint Standing Committee Hearings, Judiciary, 1974 Sess., p. 198; indicating that the exception to the placement requirement for “application[s] for the adoption of a minor child [related] to the adoptive parents”) (emphasis added); was intended to apply not only to blood relative adoptions but also to stepparent adoptions.28 *510During that same hearing Judge Knierim further remarked that the placement requirement was needed because “we found out that . . . people were bringing children into Connecticut and then pressuring agencies to agree to become statutory parents even though the agency had not placed the child or studied the home.” (Emphasis added.) Id., p. 201. Thus, the legislative history of P.A. 74-164 also indicates that the placement requirement was intended to apply only to statutory parent adoptions and not to stepparent or blood relative adoptions, and that the placement requirement was intended to serve as an addition to the existing limitation of Probate Court jurisdiction to adoption applications supported by an authorized written agreement of adoption, i.e., a statutory parent, stepparent or blood relative adoption agreement, rather than as an alternate basis for Probate Court jurisdiction over an adoption application.
Taking into consideration the language, genealogy and legislative history of the relevant adoption statutes, and our prior interpretations of those statutes, we conclude, therefore, that prior to the establishment of the board in 1975, the adoption statutes gave the Probate Court jurisdiction over only three categories of adoption agreements: statutory parent adoption agreements; stepparent adoption agreements; and blood relative adoption agreements. See General Statutes (Rev. to 1975) § 45-61i.29 Moreover, the adoption statutes required that, except in cases of adoptions supported by a stepparent or blood relative adoption agreement, appointment of a statutory parent take place prior to the institution of the actual adoption proceeding. See General Statutes (Rev. to 1975) § 45-63.30 Finally, adoption applications supported by a statutory parent agreement, but not adoption applications supported by *511a stepparent or blood relative agreement, were subject to an additional jurisdictional requirement that the child have been placed in the proposed adoptive home by the commissioner or by a child-placing agency. General Statutes (Rev. to 1975) § 45-63.31
3
We next consider the legislative history of § 45a-764, the statutory provision that addresses the relevant powers and responsibilities of the board. Public Acts 1975, No. 75-163 (P.A. 75-163), §§ 1 and 2, provides in relevant part: “Section 1. (NEW) There is established an adoption review board which shall consist of the commissioner of the department of children and youth services32 or his designee and the [P]robate [C]ourt administrator or his designee and an officer of a child placing agency .... Sec. 2. (NEW) Notwithstanding the provisions of section 45-63 of the general statutes, the adoption review board may, upon application, notice and hearing as hereinafter provided, for cause shown that it is in the best interest of the minor child, waive the requirement that such minor child be placed by the commissioner of the department of children and youth services or a child placing agency. Any judge of probate who has had presented to him an application for adoption which may not proceed because the child has not been so placed may apply in writing to the adoption review board for a waiver of such requirement. . . . [T]he board may deny the application or approve the application in which case the chairman shall notify the court of probate that the adoption may proceed and that the requirement of placement by the commissioner of the department of children and youth services or a child placing agency is waived. ... No such waiver *512shall be granted if it is determined by the board that the adoption proceeding would violate the public policy of the state against the obtaining of children by illegal means for adoption purposes. . . .” (Emphasis added.) See General Statutes (Rev. to 1977) §§ 45-69c and 45-69d.33
Public Act 75-163, § 4, provides in relevant part: “Section 45-63 of the general statutes is repealed and the following is substituted in lieu thereof: Each adoption matter shall be instituted by filing an application in a court of probate, together with the written agreement of adoption .... No application for the adoption of a minor child not related to the adopting parents shall be accepted by the court of probate unless the child sought to be adopted has been placed for adoption by the commissioner of the department of children and youth services or a child-placing agency except as provided by section 2 of this act, and such placement for adoption has been approved by said commissioner or a child-placing agency. . . .”34 (Emphasis added.) See General Statutes (Rev. to 1977) § 45-63. As shown by the cross-reference from § 4 to § 2 of P.A. 75-163, the fact that the legislature amended § 45-63 to include a reference to waiver, pursuant to § 2, of the placement requirement but not to include a reference to a waiver of the jurisdictional requirement that an adoption application be supported by an authorized written agreement of adoption, strongly suggests that the legislature intended that P.A. 75-163 provide the board authority to waive only the requirement that the child be placed for adoption by the commissioner or by a child-placing agency, and not to waive the jurisdictional requirement that an adoption application be supported by a statutory *513parent, stepparent or blood relative adoption agreement.
The legislative history of P.A. 75-163 also indicates that the legislature intended that the authority of the board be limited to waiver of the placement requirement. During the committee hearing on Senate Bill No. 1071, which ultimately was enacted as P.A. 75-163, Judge Knierim explained: “Our new Adoption Law has worked remarkably well . . . it’s been in operation since May 10 of [1974] and really there are no major problems except the one that this bill deals with. The law requires, as I said before, that a child, other than in a [stepparent] or in a relative adoption . . . must have been placed by an agency or by the Welfare Commissioner.” (Emphasis added.) Conn. Joint Standing Committee Hearings, Judiciary, Pt. 1,1975 Sess., p. 426. “As a result of the new adoption law, there are children living in homes where it is technically impossible to proceed with an adoption. Unless the child was actually placed in that home by either the Welfare Commissioner or a licensed agency or an approved agency, an adoption may not proceed under the new adoption law. ” (Emphasis added.) Id., p. 20; see also 18 H.R. Proc., Pt. 5, 1975 Sess., p. 2385, remarks of Representative James T. Healey (“[T]here are a small number of meritorious cases where the child, in fact, was not placed either by the Commissioner or by a child-[placing] agency. And up until now we have had no way whatsoever of dealing with that particular situation.” [Emphasis added.]).
We conclude, therefore, that the legislature intended that the board have authority to waive the requirement that a statutory parent adoption application not be accepted by the Probate Court unless the child has been placed in the proposed adoptive home by the commissioner or a child-placing agency, and that the legislature did not intend that the board have authority *514to waive the requirement that an adoption application be accompanied by a statutory parent, stepparent or blood relative adoption agreement.35
To summarize, we conclude that: (1) § 45a-727 (a) (1) limits the jurisdiction of the Probate Court to adoption applications that are accompanied by a written adoption agreement authorized by § 45a-724 (a); (2) the only adoption agreements authorized by § 45a-724 (a) are statutory parent agreements, stepparent agreements and blood relative agreements; (3) under § 45a-727 (a) (1), appointment of a statutory parent is a condition precedent to the initiation of a statutory parent adoption proceeding; (4) § 45a-727 (a) (3) limits the jurisdiction of the Probate Court by prohibiting it from accepting statutory parent adoption applications unless the child has been “placed for adoption” by the commissioner or a placement agency; (5) § 45a-764 provides the board authority to waive the placement requirement of § 45a-727 (a) (3) but not the requirement of § 45a-724 (a) that, except in stepparent and blood relative adoptions, an adoption application must be accompanied by a statutory parent adoption agreement.
4
Despite our determination that the placement requirement applies only to statutory parent adoption agreements and that the board has jurisdiction to waive only this placement requirement, the plaintiffs nevertheless claim that § 45a-764 provides the board authority to waive the placement requirement of § 45a-727 (a) (3) even when, at the time the waiver application is submitted to the board, there is no underlying statutory parent adoption agreement pursuant to § 45a-724 (a)
_
*515We have concluded that the placement requirement was intended to apply to statutory parent adoption agreements pursuant to § 45a-724 (a) (1), but not to stepparent and blood relative adoption agreements pursuant to § 45a-724 (a) (2) and (3). Thus, a waiver of the placement requirement is required for statutory parent adoptions in which the child was not placed in the proposed adoptive home by the commissioner or a child-placing agency, but a waiver is not required in stepparent or blood relative adoptions in which the child has not been so placed. We must determine, therefore, whether the plaintiffs’ adoption agreement constitutes either a statutory parent, a stepparent or a blood relative adoption agreement within the meaning of § 45a-724 (a).
Section 45a-724 (a) (1) provides that, subject to the approval of the Probate Court, a statutory parent appointed under the provisions of § 17a-112, § 45a-717 or § 45a-718 may give a child in adoption to any adult person. “Statutory parent” is defined as “the commissioner of children and families or the child-placing agency appointed by the court for the purpose of giving a minor child or minor children in adoption . . . .” General Statutes § 45a-707 (f). It is undisputed that neither Anne nor Malinda is Baby Z.’s statutory parent. Consequently, the plaintiffs’ adoption agreement does not constitute a statutory parent agreement within the meaning of § 45a-724 (a) (1)36
*516Section 45a-724 (a) (2) provides in relevant part that subject to Probate Court approval, the sole legal parent of a minor child “may agree in writing with his or her spouse that the spouse shall adopt or join in the adoption of the child . . . .” (Emphasis added.) Although it is undisputed that Anne is Baby Z.’s sole legal parent, there is no claim that Malinda is Anne’s legal spouse. Moreover, we see nothing in the language or legislative history of § 45a-724 (a) (2) to suggest that the legislature intended that the term “spouse” in § 45a-724 (a) (2) apply to persons who are not legally married to the child’s sole legal parent. Prior to 1980, the stepparent provision of the adoption statutes was specifically limited to adoption agreements between the child’s sole legal parent and “the person with whom re-marriage shall be solemnized”-, General Statutes (1888 Rev.) § 473; General Statutes (1902 Rev.) § 235; see General Statutes (1918 Rev.) § 4880; General Statutes (1930 Rev.) § 4812; General Statutes (Cum. Sup. 1935) § 1581c; “the person with whom such marriage or remarriage is contracted”-, General Statutes (Sup. 1943) § 651g; General Statutes (1949 Rev.) § 6868; or “the person to whom they are married.” (Emphasis added.) General Statutes (Rev. to 1975) § 45-61Í; General Statutes (Rev. to 1979) § 45-61i.
Public Acts 1980, No. 80-476 (P.A. 80-476), which was entitled “An Act Implementing the Law Revision Commission’s Technical Revision of the Probate Laws”; (emphasis added); amended General Statutes (Rev. to 1979) § 45-61i to remove the term “person to whom they are married” and to provide instead that a child’s *517sole legal parent “may agree in writing with his or her spouse that the spouse shall adopt or join in the adoption of the child . . . .” (Emphasis added.) See General Statutes (Rev. to 1981) § 45-61i (a) (2). The raised committee version of Senate Bill No. 664, the bill ultimately enacted as P.A. 80-476, provides: “STATEMENT OF PURPOSE: To technically revise Title 45 of the [General [Statutes by simplifying and clarifying statutory language, improving statute readability, removing redundant and obsolete language, and ensuring that internal references are current and correct.” (Emphasis added.) Thus, taken together with the legislative history of P.A. 80-476, the language of § 45a-724 (a) (2) clearly indicates that the legislature intended that the word “spouse” in § 45a-724 (a) (2) mean “person to whom they are married” and that the legislature intended that the stepparent exception permit a child’s sole legal parent to give the child in adoption only to a person who is that parent’s legal spouse.
We recognize that § 45a-706, which was enacted as part of P.A. 73-156, provides that § 45a-724 “shall be liberally construed in the best interests of any child for whom a petition has been filed under said sections.” Nevertheless, we are not persuaded that the legislative mandate that § 45a-724 be “liberally construed in the best interests of any child” was intended to permit the stepparent exception of § 45a-724 (a) (2) to authorize a parent to give a child in adoption to a person who is not the parent’s legal spouse. Although P.A. 73-156, § 3, excepted blood relative adoptions from the placement requirement, as we have stated earlier, the act did not except such adoptions from the requirement that the child be given in adoption by a statutory parent. Consequently, in 1974, the legislature felt it necessary to amend the adoption statutes to include an additional specific exception to the statutory parent requirement for blood relative adoptions. See P.A. 74-164, § 9; Conn. *518Joint Standing Committee Hearings, Judiciary, 1974 Sess., pp. 194-95, remarks of Judge Knierim. Thus, the legislative history of § 45a-724 (a) indicates that the mandate of § 45a-706 that § 45a-724 be liberally construed was not intended to broaden the stepparent exception of § 45a-724 (a) (2) to include an otherwise unauthorized adoption agreement. We therefore conclude that the plaintiffs’ adoption agreement does not constitute a stepparent adoption agreement within the meaning of § 45a-724 (a) (2).
Finally, § 45a-724 (a) (3) provides that subject to Probate Court approval, a guardian of the person of a minor may give a child in adoption to “a blood relative descended from a common ancestor not more than three generations removed from the child . . . .” Although it is undisputed that Anne is the sole guardian of the person of Baby Z., there is no claim that Malinda is a blood relative of Baby Z. We conclude, therefore, that the plaintiffs’ adoption agreement also does not meet the requirements of § 45a-724 (a) (3).
The plaintiffs, moreover, do not contend that their adoption application is a statutory parent adoption application. Instead, they maintain that § 45a-764 provides the board jurisdiction to consider not only waiver applications that are supported by an underlying statutory parent adoption agreement pursuant to § 45a-724 (a) (1), but also waiver applications that are supported by adoption agreements that are not authorized by § 45a-724 (a). The plaintiffs further maintain that upon the board’s granting a waiver of the placement requirement, the Probate Court will have the authority to transform their unauthorized adoption agreement into a statutory parent agreement. The board, however, maintains that § 45a-764 provides the board with authority to consider only waiver applications that are submitted to the board in connection with a statutory parent adoption agreement pursuant to § 45a-724 (a) (1) and to *519consider those applications with a view toward waiving only the placement requirement and not the statutory parent requirement. We agree with the board.
We preface our analysis of this question by again noting that “[a]dministrative agencies [such as the board] are tribunals of limited jurisdiction and their jurisdiction is dependent entirely upon the validity of the statutes vesting them with power and they cannot confer jurisdiction upon themselves.” (Internal quotation marks omitted.) Hunnihan v. Mattatuck Mfg. Co., supra, 243 Conn. 443-44; Castro v. Viera, supra, 207 Conn. 428. Section 45a-764 provides in relevant part: “(a) [T]he Adoption Review Board may, upon application ... as hereinafter provided . . . waive the requirement that the minor child be placed by the commissioner of children and families or a child-placing agency, (b) Any judge of probate who has had presented to him an application for adoption which may not proceed because the child has not been so placed may apply in writing to the Adoption Review Board for a waiver of such requirement. ...” (Emphasis added.) Thus, § 45a-764 authorizes the board to consider only waiver applications that cannot proceed because the placement requirement of § 45a-727 (a) (3) has not been satisfied. In cases in which the Probate Court lacks jurisdiction over an adoption application because the application is not supported by a written adoption agreement pursuant to § 45a-724 (a), however, the adoption cannot proceed regardless of whether the child was placed in the proposed adoptive home by the commissioner or by a child-placing agency. Consequently, in cases such as this, it cannot be argued plausibly that the adoption may not proceed only because the placement requirement of § 45a-727 (a) (3) has not been satisfied. That is because, even if the placement requirement were waived, there would be no statutory parent *520adoption agreement, and the board cannot waive that requirement.
Moreover, we reiterate that, like administrative agencies such as the board, “[o]ur courts of probate have a limited jurisdiction and can exercise only such powers as are conferred on them by statute. . . . They have jurisdiction only when the facts exist on which the legislature has conditioned the exercise of their power.” (Internal quotation marks omitted.) Castro v. Viera, supra, 207 Conn. 428; Killen v. Klebanoff, supra, 140 Conn. 115; Palmer v. Reeves, supra, 120 Conn. 408-409. “ ‘[A] court which exercises a limited and statutory jurisdiction is without jurisdiction to act unless it does so under the precise circumstances and in the manner particularly prescribed by the enabling legislation.’ ” Marcus’Appeal from Probate, supra, 199 Conn. 528-29; Heiser v. Morgan Guaranty Trust Co., supra, 150 Conn. 565.
We have concluded that § 45a-727 (a) (1) limits the jurisdiction of the Probate Court to adoption proceedings that are instituted by the filing of an adoption application that is accompanied by a written adoption agreement authorized by § 45a-724 (a), and that § 45a-727 (a) (3) further limits the Probate Court’s jurisdiction by prohibiting the court from accepting statutory parent adoption applications unless the child has been “placed for adoption” by the commissioner or a child-placing agency. We have also concluded that pursuant to § 45a-724 (a), appointment of a statutory parent is a condition precedent to the institution of a statutory parent adoption proceeding. Moreover, although § 45a-724 (b) specifically authorizes the Probate Court, under certain circumstances, to terminate parental rights as part of a stepparent and blood relative adoption proceeding,37 *521we see nothing in the language or legislative history of any of the other adoption statutes to indicate that the legislature intended those statutes to give the Probate Court the authority to terminate parental rights and appoint a statutory parent for a child as pari of a statutory parent adoption proceeding. We further conclude, therefore, that the Probate Court lacks jurisdiction to terminate parental rights and appoint a statutory parent as part of a statutory parent adoption proceeding. Consequently, the Probate Court does not have authority to transform an unauthorized adoption application into a statutory parent adoption application after the adoption proceeding has been instituted.
Thus, even if, despite the language and legislative history of the relevant adoption statutes, the placement requirement somehow were applicable to adoption applications that are not supported by a statutory parent adoption agreement and § 45a-764 somehow were to afford the board authority to waive the placement requirement in such cases, the Probate Court, upon the receipt of such waiver, would nonetheless lack jurisdiction over the adoption application because of the absence of a supporting statutory parent, stepparent or blood relative adoption agreement pursuant to § 45a-724 (a). Consequently, in effect, the plaintiffs urge us to construe the adoption statutes to provide the board authority to grant, after providing notice and a hearing, a meaningless waiver of the placement requirement of § 45a-727 (a) (3). “If there are two possible interpretations of a statute, [however] we will adopt the more reasonable construction over one that is unreasonable. State v. Uretek, Inc., 207 Conn. 706, 719, 543 A.2d 709 (1988); State v. Parmalee, 197 Conn. 158, 165, 496 A.2d *522186 (1985). We presume that the legislature had a purpose for each sentence, clause or phrase in a legislative enactment, and that it did not intend to enact meaningless provisions. Zichichi v. Middlesex Memorial Hospital, 204 Conn. 399, 407, 528 A.2d 805 (1987).” (Internal quotation marks omitted.) Hall v. Gilbert & Bennett Mfg. Co., 241 Conn. 282, 303, 695 A.2d 1051 (1997); Turner v. Turner, 219 Conn. 703, 713, 595 A.2d 297 (1991). We conclude, therefore, that the placement requirement of § 45a-727 (a) (3) does not apply to adoption applications that are not supported by a statutory parent adoption agreement pursuant to § 45a-724 (a) (1), and that § 45a-764 does not give the board authority to consider an application for a waiver of the placement requirement if the underlying adoption application is not supported by a statutory parent adoption agreement. Because the plaintiffs’ adoption application was not accompanied by such an agreement, we further conclude that the board lacked jurisdiction to consider the waiver application submitted to the board by the Probate Court in connection with the plaintiffs’ adoption application.
C
The plaintiffs have attempted to raise various constitutional arguments as alternate grounds for affirmance of the judgment of the Superior Court, Handy, J., sustaining their administrative appeal from the board’s denial of their waiver application. In effect, however, the plaintiffs are not challenging the constitutionality of § 45a-764, the statutory provision at issue in this appeal. Instead, they are contending that denial of their adoption application constitutes a deprivation of their constitutional rights, and Baby Z.’s constitutional rights, to due process and equal protection. In the plaintiffs’ appeal to the Superior Court from the judgment of the Probate Court denying their adoption application, the Superior Court, Austin, J., however, neither granted *523nor denied the plaintiffs’ adoption application. In re Baby Z., supra, 45 Conn. Sup. 53. Instead, the Superior Court remanded the case to the Probate Court with direction to submit a waiver application to the board. Id. The court specifically determined that it was not necessary to consider the plaintiffs’ constitutional claims regarding denial of their adoption application because the court was not denying that application. “It is axiomatic that, except insofar as the constitution bestows upon this court jurisdiction to hear certain cases . . . the subject matter jurisdiction of the Appellate Court and of this court is governed by statute.” (Citation omitted; internal quotation marks omitted.) Ruggiero v. Fuessenich, 237 Conn. 339, 344, 676 A.2d 1367 (1996); see Grieco v. Zoning Commission, 226 Conn. 230, 231-32, 627 A.2d 432 (1993). “It is equally axiomatic that, except insofar as the legislature has specifically provided for an interlocutory appeal or other form of interlocutory appellate review . . . [our] appellate jurisdiction is limited to final judgments of the trial court. General Statutes § 52-263 . . . .” (Citation omitted; internal quotation marks omitted.) Ruggiero v. Fuessenich, supra, 344-35; Waterbury Teachers Assn. v. Freedom of Information Commission, 230 Conn. 441, 447, 645 A.2d 978 (1994). General Statutes § 52-263 provides in relevant part: “Upon the trial of all matters of fact in any cause or action in the Superior Court, whether to the court or jury, or before any judge thereof when the jurisdiction of any action or proceeding is vested in him, if either party is aggrieved by the decision of the court or judge upon any question or questions of la/w arising in the trial ... he may appeal to the court having jurisdiction from the final judgment of the court or of such judge . . . .’’(Emphasis added.) Because the plaintiffs’ constitutional claims do not challenge the constitutionality of § 45a-764, the statute at issue in this appeal, but instead challenge the *524constitutionality of a future order, rather than a final judgment, of the Superior Court, we conclude that those claims cannot be raised in this appeal. Instead, such claims must be raised in further proceedings before the Superior Court pursuant to their original probate appeal or in any subsequent appeal taken from a final judgment of that court denying their adoption application.
We recognize that all of the child care experts involved in this case have concluded that the proposed adoption would be in Baby Z.’s best interest. Because of the statutory nature of our adoption system, however, policy determinations as to what jurisdictional limitations apply are for the legislature, not the judiciary, to make. Doe v. Doe, supra, 244 Conn. 443-44; Remkiewicz v. Remkiewicz, 180 Conn. 114, 120, 429 A.2d 833 (1980); see also Dowling v. Slotnik, 244 Conn. 781, 811, 712 A.2d 396 (1998); Discuillo v. Stone & Webster, 242 Conn. 570, 577, 698 A.2d 873 (1997). Thus, even though the plaintiffs have presented a factual record that may warrant sympathetic consideration of their adoption application, their petition cannot transcend the jurisdictional limits of the adoption statutes. See Discuillo v. Stone & Webster, supra, 577; Kinney v. State, supra, 213 Conn. 58. The members of our legislature, as elected representatives of the people, have the power and responsibility to establish the requirements for adoption in this state. The courts simply cannot play that role. See In the Interest of Angel Lace M., 184 Wis. 2d 492, 517-18, 516 N.W.2d 678 (1994).
D
In conclusion, we note that, rhetoric aside, the dissent’s arguments do not hold water. First, § 45a-764 does not provide that the board “may . . . for cause shown that it is in the best interests of the minor child, waive” any and all requirements set forth in the adoption statutes as the dissent impliedly asserts. Rather, *525§ 45a-764 provides only that the board may “waive the requirement that the minor child be placed by the commissioner ... or a child-placing agency. . . .” (Emphasis added.) Because the phrase “requirement that the minor child be placed by the commissioner ... or a child-placing agency” circumscribes and defines the board’s jurisdiction, our construction of that phrase cannot ignore the clearly stated legislative intent. Placement by the commissioner or a child-placing agency, therefore, is all that the board is authorized to waive.
Second, the dissent argues in part II of its opinion that the cases cited as support for our conclusion that the best interests of the child may not transcend the jurisdictional limitations of the statute, a proposition to which the dissent claims to subscribe, are inapposite. Perhaps because § 45a-764 is not included in the legislative mandate that certain adoption statutes be liberally construed in the best interests of the child; see General Statutes § 45a-706; the dissent maintains that a liberal construction of § 45a-764 is in order because § 45a-764 is a remedial statute. It is immaterial, however, whether a liberal construction is mandated by statute or by the judicial rule that remedial statutes, such as those at issue in the cited workers’ compensation cases, are subject to liberal construction. In either situation, the statute at issue is construed liberally in order to effectuate the intent of the legislature. Thus, regardless of whether the mandate that an adoption statute be construed liberally is found explicitly in a statutory provision or is inferred from the statute’s remedial purpose, our liberal construction of the statutory terms may not contravene the expressed intent of the legislature.
Third, the mere fact that it is possible to construct a convoluted argument to justify an inference that the word “given” can be substituted for the word “placed” in § 45a-764 (a) does not provide a legitimate basis for *526this court to construe the word “placed” in § 45a-764 as being interchangeable with the word “given.” Even when liberally construing a statute, we cannot properly stretch the statutory language to encompass a meaning that outstrips the expressed intent of the legislature. The legislative history of the adoption statutes is replete with compelling evidence that § 45a-764 was intended to permit waiver of only the placement requirement of § 45a-727 (a) and not to serve as a vehicle for waiver of the requirement under § 45a-724 (a) that a statutory parent institute the legal process by which a child is given in adoption. Consequently, there is no principled basis for construing the phrase “the requirement that the minor child be placed by the commissioner . . . or a child-placing agency” in § 45a-764 (a) to meet the requirement in § 45a-724 (a) that the child be given in adoption by the commissioner or a child-placing agency that has been appointed by the court to represent the child. Moreover, the plaintiffs themselves in their brief have acknowledged the distinction between a child being “ ‘placed’ in the potential adoptive home” and the child being “given” in adoption by a statutory parent pursuant to § 45a-724 (a).
Fourth, we unequivocally reject the dissent’s argument that the statutory language plainly indicates that § 45a-764 (a) provides the board with authority to waive not only the requirement under § 45a-727 (a) that the child be placed in the prospective adoptive home by the commissioner or a child-placing agency but also the requirement under § 45a-724 (a) that the child be given in adoption by a statutory parent. To the contrary, the plain language of § 45a-764 (f) directs that upon a granting of a waiver by the board, the Probate Court shall include in the adoption decree a finding that the placement requirement of § 45a-727 has been waived— clearly indicating that the legislature intended that the board’s waiver authority be limited to the placement *527requirement of § 45a-727. Moreover, the dissent is patently incorrect in its assumption that the composition of the board set forth in General Statutes § 45a-763 (a) indicates that “no additional quantum of protection” could result from adherence to the requirement that a child be given in adoption by a statutory parent. Pursuant to § 45a-727 (b), the statutory parent is required to perform an investigation and report to the Probate Court such facts as may be relevant to the court’s determination regarding whether the proposed adoption would be in the best interests of the child. The dissent assumes, but provides no authority to support, the proposition that § 45a-764 gives the board authority to order a social worker to conduct an investigation of a proposed adoptive home. The dissent also unfairly denigrates the vital roles that the Probate Court and statutory parents play in statutory parent adoptions by asserting that in cases in which no waiver of the statutory parent requirement is sought, the Probate Court cannot provide the child “analogous protection safeguards” and by mischaracterizing statutory parent requirements as “paperwork,” “filing a few papers” and “trivial detail” “a piddling technicality” and “clerical.”
Fifth, the dissent’s use of linguistic sleight of hand in part IIB of its opinion to demonstrate that § 45a-764 was intended to mean that the board may waive not only the placement requirement, but also the statutory parent requirement, cannot withstand close scrutiny. In order to reach that interpretation, the dissent argues that the phrase “requirement that the . . . child be placed by the commissioner ... or a child-placing agency” in § 45a-764 incorporates the definition of statutory parent. A statutory parent, however, is defined as “the commissioner ... or the child-placing agency appointed by the court for the purpose of giving a minor child ... in adoption . . . .” (Emphasis added.) General Statutes § 45a-707 (f). If § 45a-764 were to incorporate the definition of statutory parent, therefore, the *528phrase “requirement that the minor child be placed by the commissioner ... or a child-placing agency” in § 45a-764 would mean a requirement that the minor child be placed by the commissioner or a child-placing agency appointed by the court. The dissent ignores the impact of incorporating the additional language of § 45a-707 (f) into § 45a-764, perhaps because, under its construction, that same phrase “commissioner ... or a child-placing agency” in § 45a-727 (a) also would mean “statutory parent,” and therefore § 45a-727 (a) would mandate that the commissioner or a child-placing agency be appointed a child’s statutory parent prior to the child being placed physically in a prospective adoptive home — a narrow construction that is unsupported by the language, legislative history or past applications of § 45a-727 (a). Thus, in concluding that it “can conceive of no clearer way to permit a waiver of the requirement of a statutory parent” than by authorizing the board in § 45a-764 to waive the requirement that a minor child be placed by “the commissioner ... or a child-placing agency,” the dissent completely disregards the significance of the fact that the legislature employed the words “commissioner ... or a child-placing agency” instead of “statutory parent” in § 45a-764. Certainly, if the legislature had intended to refer to the child’s statutory parent in § 45a-764, it could have made its intention clear by actually using the term “statutory parent.”
Sixth, the dissent’s reliance; see part II B of the dissenting opinion; on the definition of “placed for adoption” contained in § 45a-728-2 (h) of the Regulations of Connecticut State Agencies is misplaced. The definition on which the dissent relies applies to §§ 45a-728-1 through 45a-728-10 of the regulations, which in turn address the statutory placement mandate found in §§ 45a-728 and 45a-727 (a). “Placed for adoption” is defined in the regulation as “the act of giving . . . *529physical possession of a child ... to the prospective adoptive parent(s)”; (emphasis added); clearly referring to the process by which physical possession of the child is transferred to prospective adoptive parents, rather than to the legal procedure by which a child is given in adoption by a statutoiy parent. Thus, when taken in context, the word “giving” in the definition relied upon by the dissent undercuts, rather than supports, its argument that the term “placed by the commissioner . . . or a child-placing agency” in § 45a-764 means given in adoption by a statutory parent pursuant to § 45a-724 (a). Moreover, we reiterate once again that although “[o]rdinarily, this court affords deference to the construction of a statute applied by the administrative agency empowered by law to carry out the statute’s purposes. . . . [W]hen a state agency’s determination of a question of law has not previously been subject to judicial scrutiny . . . the agency is not entitled to special deference." (Citations omitted; emphasis added.) Dept. of Administrative Services v. Employees’ Review Board, supra, 226 Conn. 678-79.
Seventh, in part II C of its opinion, the dissent, in its efforts to convert Malinda into a “spouse,” sets forth reasons for the legislature’s use of the word “spouse” in § 45a-724. Interestingly, the dissent provides not one citation to legislative history to support its observations regarding the legislature’s rationale. Moreover, the dissent completely ignores legislative history that unequivocally indicates that word “spouse” was included in § 45a-724 pursuant to technical, rather than substantive, amendments to the adoption statutes and, therefore, continues to mean “spouse” as traditionally defined.38 *530We reiterate that in liberally construing a statute, we may not properly violate clearly expressed legislative intent.
Eighth, the dissent’s criticism, in part IV of its opinion, that we have resorted to a “hypertechnical eighteenth century analysis that has no place in the jurisprudence of the twenty-first century” is unjustified. Even if the extensive legislative history predating the 1973 revision to the adoption statutes is put aside, the legislative history of the 1973 revision and subsequent revisions to the statutes still is replete with compelling evidence that § 45a-764 was not intended to provide the adoption review board with jurisdiction to waive the statutory parent requirement of § 45a-724 (a). See parts II B 2 and 3 of this opinion. In fact, as enacted in 1973, the adoption statutes excepted blood relative adoptions from the placement requirement but did not except such adoptions from the statutory parent requirement. See P.A. 73-156, §§10 and 12. Consequently, in 1974, the legislature found it necessary to amend the statutory parent requirement to include an additional exception for blood relative adoptions. See P.A. 74-164. That is indisputable evidence that the placement requirement is an entity separate and distinct from the statutory parent requirement. If the two requirements were intended to be synonymous, there would have been no need for the legislature to except blood relative adoptions from the statutory parent requirement because such adoptions already would have been excepted from the placement requirement. Thus, the legislative genealogy of the exceptions to the statutory parent requirement of § 45a-724 (a) fatally undercuts the dissent’s argument that the board’s authority to *531waive the placement requirement of § 45a-727 (a) includes authority to waive the statutory parent requirement of § 45a-724 (a). The plain language of § 45a-764 (f), moreover, provides that upon the granting of a waiver by the board, the Probate Court shall include in the adoption decree a finding that the placement requirement of § 45a-727 has been waived. Surely, if the legislature had intended § 45a-764 to provide the board authority to waive not only the placement requirement, but also the separate and distinct statutory parent requirement of § 45a-724 (a), the legislature would have directed the Probate Court in § 45a-764 (f) also to include in its decree a finding that the statutory parent requirement of § 45a-724 (a) has been waived.
Last, the dissent takes liberties with the legislative history of § 45a-764, substituting the words “statutory parent” for the words “commissioner” and “agency” at will. Thus, the dissent reasons circularly, assuming its desired conclusion and then using that assumption as support for its conclusion. In our view, the dissent has not pointed to a single excerpt of legislative history that, when read in its original form and in context, supports the dissent’s arguments, nor did our careful and thorough review of that history, both distant and recent, uncover any such support.
The judgment of the Superior Court, Handy, J., dismissing the plaintiffs’ probate appeal from the decision of the board is affirmed; the judgment of the Superior Court, Handy, J., sustaining the plaintiffs’ administrative appeal from the board’s denial of a waiver of the placement requirement of § 45a-727 (a) (3) is reversed, and the case is remanded to the Superior Court sitting as a court of probate for further proceedings according to law.39
*532In this opinion BORDEN, NORCOTT, KATZ, PALMER and MCDONALD, Js., concurred.

 General Statutes § 45a-744 provides in relevant part: “It is the policy of the state of Connecticut ... to protect the right to privacy of all parties to . . . adoption proceedings . . . .’’In accordance with that policy, the real names of the parties involved in these appeals are not disclosed.


 The parental rights of Baby Z.’s sperm donor father subsequently were terminated by the Probate Court for the district of Groton on April 6, 1993. In re Baby Z., supra, 45 Conn. Sup. 34 n.1.


 Unless otherwise indicated, all references hereafter in this opinion to General Statutes §§ 45a-706 through 45a-764 axe to the General Statutes as revised to 1995, which incorporate amendments to those statutes that became effective July 1, 1993, and, therefore, axe applicable to the plaintiffs’ adoption application.


 General Statutes § 45a-186 (a) provides in relevant part: “Any person aggrieved by any order, denial or decree of a court of probate in any matter, unless otherwise specially provided by law, may appeal therefrom to the Superior Court in accordance with subsection (b) of this section. . . .”


 “When entertaining an appeal from an order or decree of a Probate Court, the Superior Court taires the place of and sits as the court of probate.” Kerin v. Stangle, 209 Conn. 260, 264, 550 A.2d 1069 (1988); Satti v. Rago, 186 Conn. 360, 365, 441 A.2d 615 (1982). “In ruling on a probate appeal, the Superior Court exercises the powers, not of a constitutional court of general or common law jurisdiction, but of a Probate Court.” Kerin v. Stangle, supra, 264; Slattery v. Woodin, 90 Conn. 48, 50-51, 96 A. 178 (1915).


 Specifically, the plaintiffs maintained that: (1) the proposed adoption was in Baby Z.’s best interests; In re Baby Z., supra, 45 Conn. Sup. 37; (2) the adoption statutes must be liberally construed in the best interests of the child; id.; (3) the proposed adoption could proceed as a blood relative adoption; id., 37-38; (4) the proposed adoption could also proceed through referral to the adoption review board; id.; (5) the proposed adoption could proceed as a stepparent adoption; id., 38; (6) denial of the adoption would raise “serious constitutional problems”; id.; and (7) denial of the proposed adoption “would be inconsistent with the growing trend emerging in other states ... [to allow] adoptions under similar circumstances.” Id.


 “Statutory parent” is defined as “the commissioner of children and families or the child-placing agency appointed by the court for the purpose of giving a minor child or minor children in adoption . . . .” General Statutes § 45a-707 (f).


 General Statutes § 45a-724 provides: “(a) The following persons may give a child in adoption:
*479“(1) A statutory parent appointed under the provisions of section 17a-112, section 45a-717 or section 45a-718 may, by written agreement, subject to the approval of the court of probate as provided in section 45a-727, give in adoption to any adult person any minor child of whom he is the statutory parent; provided, if the child has attained the age of twelve, the child shall consent to the agreement.
“(2) Subject to the approval of the court of probate as provided in section 45a-727, any parent of a minor child may agree in writing with his or her spouse that the spouse shall adopt or join in the adoption of the child; if that parent is (A) the surviving parent if the other parent has died; (B) the mother of a child born out of wedlock, provided that if títere is a putative father who has been notified under the provisions of section 45a-716, the rights of the putative father have been terminated; (C) a former single person who adopted a child and thereafter married; or (D) the sole guardian of the person of the child, if the other parent’s parental rights have been terminated or the other parent has been removed as guardian of the person before October 1, 1973.
“(3) Subject to the approval of the court of probate as provided in section 45a-727, the guardian or guardians of the person of any minor child who is free for adoption in accordance with section 45a-725 may agree in writing with a blood relative descended from a common ancestor not more than three generations removed from the child that the blood relative shall adopt the child. For the puiposes of this subsection ‘blood relative’ shall include, but not be limited to, the father of an illegitimate child who has been adjudged by a court of competent jurisdiction to be the father of the child, or who has acknowledged his paternity under the provisions of section 46b-172a, with further blood relationship to the child determined through the father.
“(b) If all parties consent to the adoption under subdivisions (2) and (3) of subsection (a) of this section, then the application to be filed under section 45a-727 shall be combined with the consent termination of parental rights to be filed under section 45a-717. An application made under subdivisions (2) and (3) of subsection (a) of this section shall not be granted in the case of any child who has attained the age of twelve without the child’s consent.”


 General Statutes § 45a-764 provides: “Powers of Adoption Review Board. Notice and hearing, (a) Notwithstanding the provisions of section 45a-727, the Adoption Review Board may, upon application, notice and hearing as hereinafter provided, for cause shown that it is in the best interests of the minor child, waive the requirement that the minor child be placed by the commissioner of children and families or a child-placing agency.
“(b) Any judge of probate who has had presented to him an application for adoption which may not proceed because the child has not been so *480placed may apply in writing to the Adoption Review Board for a waiver of such requirement.
“(c) Upon receipt of the application, the chairman of the board shall set a time and place for a hearing and cause notice to be sent by registered or certified mail to the judge of probate and to all parties entitled to notice in the adoption proceeding.
“(d) The hearing shall be held not less than ten days nor more than thirty days after the receipt of the application. The parties entitled to notice shall be given notice at least ten days prior to the hearing.
“(e) Any party to the adoption proceedings shall have the right to present such evidence as is deemed necessary and relevant to the board. After hearing the evidence the board may deny the application or approve the application in which case the chairman shall notify the court of probate that the adoption may proceed and that the requirement of placement by the commissioner of children and families or a child-placing agency is waived.
“(f) If the court of probate thereafter grants the adoption application, there shall be included in the decree a finding that the placement requirements of section 45a-727 have been waived by the Adoption Review Board.
“(g) No such waiver may be granted if the board determines that the adoption proceeding would violate the public policy of the state against the obtaining of children by illegal means for adoption purposes.”


 The plaintiffs did not appeal from the judgment of the Superior Court regarding the court’s conclusion that their adoption application did not fall within any of the three categories of adoption applications authorized by § 45a-724 (a). See part II B of this opinion.


 General Statutes § 4-183 (a) provides: “A person who has exhausted all administrative remedies available within the agency and who is aggrieved by a final decision may appeal to the Superior Court as provided in this section. The filing of a petition for reconsideration is not a prerequisite to the filing of such an appeal.”


 The plaintiffs also argued that: (1) the decision of the board “[flew] in the face of a national trend toward allowing unmarried couples to adopt each other’s children”; In re Baby Z., supra, Docket No. CV960110941S, 7-8; (2) the board improperly had considered certain evidence; and (3) the board improperly had failed to overrule the appointment by the Probate Court of a guardian ad litem for Baby Z. The Superior Court did not address the plaintiffs’ additional claims. Id., 8 n.4.


 General Statutes § 4-166 provides in relevant part: “(1) ‘Agency’ means each state board, commission, department or officer authorized by law to make regulations or to determine contested cases, but does not include either house or any committee of the General Assembly, the courts, the Council on Probate Judicial Conduct, the Governor, Lieutenant Governor or Attorney General, or town or regional boards of education, or automobile dispute settlement panels established pursuant to section 42-181;
“(2) ‘Contested case’ means a proceeding, including but not restricted to rate-making, price fixing and licensing, in which the legal rights, duties or privileges of a party are required by statute to be determined by an agency after an opportunity for hearing or in which a hearing is in fact held, but *484does not include proceedings on a petition for a declaratory ruling under section 4-176 or hearings referred to in section 4-168 . . . .”


 General Statutes § 45a-763 provides: “(a) An Adoption Review Board is established, to consist of the commissioner of children and families or his designee, the [P]robate [C]ourt administrator or his designee, and an officer of a child-placing agency which is located in the state and licensed by the commissioner of children and families, who shall be appointed by the governor to serve for a term of four years from the date of his appointment.
“(b) Each designee or officer shall be a person who is familiar with and experienced in adoption procedures, policies and practices.
“(c) The members of the board shall select a chairman from among their membership, who shall serve for a term of two years from his election or until his successor is elected.
“(d) The members of the board shall receive no compensation for then-services as such.”


 General Statutes § 45a-727 (a) (3) provides: “An application for the adoption of a minor child not related to the adopting parents shall not be accepted by the court of probate unless the child sought to be adopted has been placed for adoption by the commissioner of children and families or a child-placing agency, except as provided by section 45a-764, and the placement for adoption has been approved by the commissioner or a child-placing agency. The commissioner or a child-placing agency may place a child in adoption who has been identified or located by a prospective parent, provided any such placement shall be made in accordance with regulations promulgated by the commissioner pursuant to section 45a-728. If any such placement is not made in accordance with such regulations, the adoption *485application shall not be approved by 1he court of probate.” (Emphasis added.)


 General Statutes § 45a-18 (a) provides: “There shall be a court of probate in each probate district held by one judge elected by the electors residing in such district at the state election in 1974, and every four years thereafter.”


 General Statutes § 45a-92 provides in relevant part: “(a) . . . Each person who is a judge of probate . . . shall file with the Probate Court Administrator ... a sworn statement showing the actual gross receipts and itemized costs of his office and the net income ....
“(c) . . . Each judge of probate . . . shall at the time of filing such returns pay to the State Treasurer ... a percentage of the annual net income from such office based on the following table . . . .”


 General Statutes § 45a-725 provides: “A minor child shall be considered free for adoption and the court of probate may grant an application for the appointment of a statutory parent if any of the following have occurred: (a) The child has no living parents; (b) the parents were removed as guardians of the person before October 1, 1973, in accordance with the provisions of Connecticut law in effect before October 1,1973; (c) all parental rights have been terminated under Connecticut law; (d) (1) in the case of any child from outside the United States, its territories or the Commonwealth of Puerto Rico placed for adoption by the commissioner of children and families or by any child-placing agency, the petitioner has filed an affidavit that the child has no living parents or that the child is free for adoption and that the rights of all parties in connection with the child have been properly terminated under the laws of the jurisdiction in which the child was domiciled before being removed to the state of Connecticut; or (2) in the case of any child from any of the United States, its territories or the Commonwealth of Puerto Rico placed by the commissioner of children and families or a child-placing agency, the petitioner has filed an affidavit that the child has no living parents or has filed in court a certified copy of the court decree in which the rights of all parties in connection with the child have been terminated under the laws of the jurisdiction in which the child was domiciled before being removed to the state of Connecticut, and the child-placing agency obtained guardianship or other court authority to place the child for adoption. If no such affidavit or certified decree has been filed, then termination of parental rights proceedings shall be required in accordance with sections 17a-112, 17a-113, 45a-187, 45a-606, 45a-607, 45a-706 to 45a-709, inclusive, 45a-715 to 45a-718, inclusive, 45a-724 to 45a-737, inclusive, 45a-743 to 45a-757, inclusive, and 52-231a.”
General Statutes § 45a-726a provides: “Notwithstanding any provision of sections 4a-60a and 46a-81a to 46a-81p, inclusive, the commissioner of children and families or a child-placing agency may consider the sexual orienta*487tion of the prospective adoptive or foster parent or parents when placing a child for adoption or in foster care, as the case may be. Nothing in this section shall be deemed to require the commissioner of children and families or a child-placing agency to place a child for adoption or in foster care with a prospective adoptive or foster parent or parents who are homosexual or bisexual.”
General Statutes § 45a-727 provides: “(a) (1) Each adoption matter shall be instituted by filing an application in a court of probate, together with the written agreement of adoption, in duplicate. One of the duplicates shall be sent forthwith to the commissioner of children and families.
“(2) The application shall incorporate a declaration that to the best of the knowledge and belief of the declarant there is no other proceeding pending or contemplated in any other court affecting the custody of the child to be adopted, or if there is such a proceeding, a statement in detail of the nature of the proceeding and averring that the proposed adoption would not conflict with or interfere with the other proceeding. The court shall not proceed on any application which does not contain such a declaration. The application shall be signed by one or more of the parties to the agreement, who may waive notice of any hearing on it. For the purposes of this declaration, visitation rights granted by any court shall not be considered as affecting the custody of the child.
“(3) An application for the adoption of a minor child not related to the adopting parents shall not be accepted by the court of probate unless the child sought to be adopted has been placed for adoption by the commissioner of children and families or a child-placing agency, except as provided in section 45a-764, and the placement for adoption has been approved by the commissioner or a child-placing agency. The commissioner or a child-placing agency may place a child in adoption who has been identified or located by a prospective parent, provided any such placement shall be made in accordance with regulations promulgated by the commissioner pursuant to section 45a-728. If any such placement is not made in accordance with such regulations, the adoption application shall not be approved by the court, of probate.
“(4) The application and the agreement of adoption shall be filed in the court of probate for the district where the adopting parent resides or in the district where the main office or any local office of the statutory parent is located.
“(5) The provisions of section 17a-152, regarding placement of a child from another state, and section 17a-175, regarding the interstate compact on the placement of children, shall apply to adoption placements.
“(b) (1) The court of probate shall request said commissioner or a child-placing agency to malee an investigation and written report to it, in duplicate, within ninety days from the receipt of such request. A duplicate of the report shall be sent forthwith to the commissioner of children and families.
*488“(2) The report shall be filed with the court of probate within the ninety-day period. The report shall indicate the physical and mental status of the child and shall also contain such facts as may be relevant to determine whether the proposed adoption will be for the welfare of the child, including the physical, mental, social and financial condition of the parties to the agreement and the natural parents of the child, if known. The report may set forth conclusions as to whether or not the proposed adoption will be for the welfare of the child.
“(3) The report shall be admissible in evidence subject to the right of any interested party to require that the person making it appear as a witness, if available, and subject himself to examination.
“(4) For any report under this section the court of probate may assess against the adopting parent or parents a reasonable fee covering the cost and expenses of making the investigation. The fee shall be paid to the state or to the child-placing agency making the investigation and report, as the case may be, provided the report shall be made within the ninety-day period or other time set by the court.
“(c) (1) Upon the expiration of the ninety-day period or upon the receipt of such report, whichever is first, the court of probate shall set a day for a hearing upon the agreement and shall give reasonable notice of the hearing to the parties to the agreement, the commissioner of children and youth services and to the child, if over twelve years of age.
“(2) At the hearing the court may deny the application, enter a final decree approving the adoption if it is satisfied that the adoption is in the best interests of the child or order a further investigation and written report to be filed, in duplicate, within whatever period of time it directs. A duplicate of such report shall be sent to the commissioner. The court may adjourn the hearing to a day after that fixed for filing the report. If such report has not been filed with the court within the specified time, the court may thereupon deny the application or enter afinal decree in the manner provided in this section.
“(3) The court of probate shall not disapprove any adoption under this section solely because of an adopting parent’s marital status or because of a difference in race, color or religion between a prospective adopting parent and the child to be adopted or because the adoption may be subsidized in accordance with the provisions of section 17a-117.
“(4) The court of probate shall ascertain as far as possible the date and the place of birth of the child and shall incorporate such facts in the final decree, a copy of which shall be sent to the commissioner of children and families.”
General Statutes § 45a-730 provides: “(a) Notwithstanding the provisions of section 45a-727, when the adoption of a minor child bom outside the United States or its territories has been finalized in a jurisdiction other than the United States or its territories, and such minor is unable to obtain *489citizenship in the United States because the adoptive parents did not personally see and observe the child prior to or during the adoption proceedings, a petition for validation of such adoption may be filed with a court of probate.
“(b) The petition may be made by an adoptive parent or a duly authorized officer of any child-placing agency.
“(c) The petition shall be filed in the court of probate in which the petitioner resides or in the district in which the main office or any local office of the child-placing agency is located.
“(d) The petition shall be accompanied by an authenticated and exemplified copy of the adoption unless, upon a showing of good cause, the court waives such requirement.
“(e) Upon receipt of the petition the court shall hold a hearing on said petition within forty-five days, and shall order such notice as it may direct.
“(f) The court may validate the adoption of the minor child if it finds after hearing that: (1) The adoption of the minor child bom outside the United States or its territories occurred outside the United States or its territories and (2) United States Immigration and Naturalization Services refuses to naturalize said minor because the adoptive parents did not personally see and observe the child prior to or during the adoption proceedings, and (3) it is in the best interest of the minor child.
“(g) Any validation pursuant to a petition filed under this section shall not be construed to validate an adoption otherwise invalid in accordance with the law of the place of adoption.”
General Statutes § 45a.-732 provides: “A married person shall not adopt a child unless both husband and wife join in the adoption agreement, except that the court of probate may approve an adoption agreement by either of them upon finding that there is sufficient reason why the other should not join in the agreement.”
General Statutes § 45a-733 provides: “(a) Notwithstanding the provisions of section 45a-727, in the case of a child sought to be adopted by a stepparent, the court of probate may waive all requirements of notice to the commissioner of children and families and shall waive, unless good cause is shown for an investigation and report, all requirements for investigation and report by the commissioner of children and families or by a child-placing agency. Upon receipt of the application and agreement, the court of probate may set a day for a hearing upon the agreement and shall give reasonable notice of the hearing to the parties to Hie agreement and to the child, if over twelve years of age.
“(b) At the hearing the court may deny the application, enter a final decree approving the adoption if it is satisfied that the adoption is in the best *490interests of the child, or, for good cause shown, order an investigation by the commissioner of children and families or a child-placing agency.”
General Statutes § 45a-736 provides: “Any court of probate, as part of its approval of any agreement of adoption or declaration of an intention to adopt, may change the name of the person adopted, as requested by the adopting parent or parents.”
General Statutes § 45a-737 provides: “Obliteration of original name on institutional records, new name substituted. Upon the request of an adopting parent of a child adopted under the provisions of section 45a-727, any public or quasi-public institution, including but not limited to schools and hospitals, shall obliterate the original family name of an adopted child and substitute the new name of the child on its records; except that the person in charge of the records may apply to the court of probate having jurisdiction over the adoption and show cause why the name shall not be substituted. The court may grant or deny the order for the substitution of names as it deems to be in the best interests of the child.”


 It is ironic that to support their claim that the Superior Court improperly dismissed their probate appeal pursuant to § 45a-186 (a), the plaintiffs maintain that § 4-183 (a) does not provide a right of appeal to the Superior Court from a decision of the board. In effect, the plaintiffs argue that the Superior Court improperly sustained their administrative appeal pursuant to § 4-183 (a). See part II of this opinion.


 Moreover, the board held a hearing on the waiver application submitted to it in connection with the plaintiffs’ adoption application.


 General Statutes § 45a-706 provides: “The provisions of sections 17a-91, 17a-112, 17a-148, 45a-606, 45a-706 to 45a-709, inclusive, 45a-715 to 45a-718, inclusive, 45a-724 to 45a-734, inclusive, 45a-736, 45a-737 and 52-231a shall be liberally construed in the best interests of any child for whom a petition has been filed under said sections.”


 See Public Acts 1864, c. LXXXV, § 1, codified at General Statutes (1866 Rev.) tit. 13, c. IV, § 53.


 See General Statutes (1866 Rev.) tit. 13, c. IV, § 53; General Statutes (1888 Rev.) § 471; General Statutes (1902 Rev.) § 233; General Statutes (1918 Rev.) § 4878; General Statutes (1930 Rev.) § 4809; General Statutes (Cum. Sup. 1935) § 1580c; General Statutes (Sup. 1943) §§ 648g and 649g; General Statutes (Sup. 1947) § 1295i; General Statutes (1949 Rev.) §§ 6866 and 6867; General Statutes (Sup. 1953) § 2195c; General Statutes (Sup. 1955) § 2904d; General Statutes (1958 Rev.) §§ 45-61 and 45-63; General Statutes (Rev. to 1975) §§ 45-61i and 45-63 (in 1991, transferred in relevant part to §§ 45a-724 [a] and 45a-727 [a] [1], respectively).


 To the extent that a commission’s recommendations serve as a basis for a subsequent statutory enactment, the commission’s report is indicative *504of legislative intent. See Ensign-Bickford Realty Corp. v. Zoning Commission, 245 Conn. 257, 272, 715 A.2d 701 (1998); West Hartford Interfaith Coalition, Inc. v. Town Council, 228 Conn. 498, 510, 636 A.2d 1342 (1994).


 Public Act 73-156, § 9, defines “statutory parent” in relevant part as “the welfare commissioner or a child-placing agency licensed by said commissioner . . . .”


 See General Statutes (Rev. to 1975) § 45-611, transferred in 1991 to § 45a-724.


 See General Statutes (Rev. to 1975) § 45-63, transferred in relevant part to § 45a-727 (a) (3) in 1991.


 Moreover, Public Acts 1996, No. 96-130, which was entitled “An Act Concerning a Technical Revision of the Adoption Statutes”; (emphasis added); subsequently amended the language of the placement requirement specifically to provide that the placement requirement does not apply to either stepparent or blood relative adoptions. See General Statutes (Rev. to 1997) § 45a-727 (a) (3); see also Conn. Joint Standing Committee Hearings, Judiciary, Pt. 8, 1996 Sess., p. 2338, testimony of Judge F. Paul Kurmay, Probate Court administrator (“[t]hese revisions are technical in nature and are meant to clarify and simplify the current language”); id., p. 2339, testimony of David L. Hemond, chief attorney, Connecticut law revision commission (“[t]he proposed revisions are clarifying, stylistic, and organizational but do not change underlying substantive rights of the parties”).


 In 1991, § 45-61i was transferred to § 45a-724 (a).


 In 1991, § 45-63 was transferred in relevant part to § 45a-727 (a) (1).


 In 1991, § 45-63 was transferred in relevant part to § 45a-727 (a) (3).


 Public Acts 1993, No. 93-91, amended the adoption statutes to substitute “commissioner of children and families” for “commissioner of children and youth services.”


 In 1991, §§ 45-69c and 45-69d were transferred to §§ 45a-763 and 45a-764, respectively.


 In 1991, § 45-63 was transferred in relevant part to § 45a-727 (a) (1) and (3).


 There have been no further relevant changes to the adoption statutes. See General Statutes § 45a-724 (a), formerly § 45-61i, § 45a-727 (a) (1) and (3), formerly § 45-63, and § 45a-764, formerly, § 45-69d.


 General Statutes §§ 17a-112 and 45a-717 authorize the appointment of a statutory parent pursuant to a formal petition for termination of existing parental rights. Because the plaintiffs seek to preserve rather than terminate Anne’s parental rights, General Statutes § 45a-718 consequently provides the only possible basis for the appointment of a statutory parent for Baby Z.
General Statutes § 45a-718 (a), however, provides in relevant part: “If a child is free for adoption as provided in section 45a-725, and no appointment of a statutory parent has been made under section 17a-112 or section 45a-717, the court of probate shall appoint a statutory parent for the child upon petition for appointment of a statutory parent (Emphasis added.) Section 45a-725 in turn provides in relevant part that a child is free for *516adoption when: (1) the child has no living parents; (2) the parents were removed as guardians of the person before October 1,1973; or (3) all parental rights have been terminated under Connecticut law. It is undisputed that neither of the first two conditions set forth in § 45a-725 has been satisfied in the present case. Baby Z., therefore, cannot be “free[d] for adoption” as required for the appointment of a statutory parent pursuant to § 45a-718 without terminating Anne’s parental rights.


 General Statutes § 45a-724 (b) provides: “If all parties consent to the adoption under subdivisions (2) and (3) of subsection (a) of this section, then the application to be filed under section 45a-727 shall be combined *521with the consent termination of parental rights to be filed under section 45a-717. An application made under subdivisions (2) and (3) of subsection (a) of this section shall not be granted in the case of any child who has attained the age of twelve without the child’s consent.”


 Prior to the technical amendment, the stepparent provision of the adoption statutes was specifically limited to adoption agreements between the child’s sole legal parent and “the person with whom the re-marriage shall be solemnized" (emphasis added); General Statutes (1888 Rev.) § 473; General Statutes (1902 Rev.) § 235; see General Statutes (1918 Rev.) § 4880; General Statutes (1930 Rev.) § 4812; General Statutes (Cum. Sup. 1935) § 1581c; “the *530person with whom such remarriage or marriage is contracted” (emphasis added); General Statutes (Sup. 1943) § 651g; General Statutes (1949 Rev.) § 6868; or “the person to whom they are married” (emphasis added); General Statutes (Rev. to 1975) § 45-61i; General Statutes (Rev. to 1979) § 45-61i


 General Statutes § 45a-186 (a) provides in relevant part: “Any person aggrieved by any order ... of a court of probate in any matter . . . may appeal therefrom to the Superior Court ....'’ We previously have con-*532eluded that aperson whose constitutionally protected interests are adversely affected by an order of a court of probate is aggrieved within the meaning of § 45a-186 (a) and therefore may appeal from the order to the Superior Court pursuant to § 45a-186. Erisoty’s Appeal from Probate, 216 Conn. 514, 522, 582 A.2d 760 (1990).